IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41398
                         Summary Calendar



EBB QUALLS,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:99-CV-73
                       - - - - - - - - - -
                        September 22, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ebb Qualls appeals the district court’s affirmance of the

Commissioner’s denial of his application for disability insurance

benefits under Title II of the Social Security Act.    Qualls’

application is based on allegations that he suffers from pain in

his right knee, left ankle, back, and neck.   On appeal, Qualls

argues the following: (1) the administrative law judge (ALJ)

erred when he failed to determine whether Qualls possessed

“highly marketable skills;” (2) the ALJ did not properly evaluate


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-41398
                                -2-



the medical evidence regarding Qualls’ limitations; and (3) the

ALJ did not properly evaluate Qualls’ complaints of pain.

     The ALJ did not err when he made no findings regarding

whether Qualls possessed highly marketable skills pursuant to 20

C.F.R. § 404.1563(d).   Such a finding only occurs at the fifth

step in the sequential review process.    See McQueen v. Apfel, 168

F.3d 152, 154-56 (5th Cir. 1999); Social Security Ruling 99-3(5).

In the instant case, the ALJ determined at the fourth step in the

evaluation process that Qualls was not disabled because he could

perform past relevant work as a taxi cab driver; therefore, it

was unnecessary for the ALJ to consider whether Qualls possessed

transferrable skills.   See Wren v. Sullivan, 925 F.2d 123, 125-26

(5th Cir. 1991)(holding that a finding that the claimant is not

disabled at any point terminates the sequential evaluation).

     Qualls next argues that the ALJ did not evaluate the medical

evidence properly.   First, he contends that the ALJ failed to

discuss the applicability of listing 1.03.   The medical expert,

Dr. George Weilepp, testified that Qualls had no impairment which

met the criteria of any of the listed impairments.    Thus,

substantial evidence supports the ALJ’s decision.    Qualls also

contends that the ALJ erred when he rejected the conclusion made

by Dr. T. W. Bywaters, the consulting orthopedist, that Qualls

suffered from a severe impairment.   The ALJ is entitled to weigh

conflicting medical evidence.   See Martinez v. Chater, 64 F.3d

172, 175 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d 232, 237

(5th Cir. 1994).   This court need not reweigh the evidence or try
                             No. 99-41398
                                  -3-

the issues de novo, as such conflicts are for the ALJ and not for

the court to resolve.     See Selders v. Sullivan, 914 F.2d 614, 617

(5th Cir. 1990).   Substantial evidence, in the form of Dr.

Weilepp’s testimony, supports the conclusion that Qualls was able

to perform a full range of light work.       See Richardson v.

Perales, 402 U.S. 389, 401 (1971).

     Qualls next argues that the ALJ did not evaluate his pain

complaints properly.    He points to Dr. Bywaters’ report as

objective medical evidence that would support Qualls pain

complaints and suggests that the ALJ should have addressed

specifically each of the factors listed at 20 C.F.R. 404.1529©

for evaluating subjective complaints.       This court has rejected

the sort of formalistic approach urged by Qualls on appeal.       See

Falco v. Shalala, 27 F.3d 160, 163-64 (5th Cir. 1994).       The ALJ

did not find Qualls’ complaints credible based on Qualls’

demeanor and description of activities and life style, as well as

discrepancies between his assertions and information in the

documentary reports.     See Newton v. Apfel, 209 F.3d 448, 459 (5th

Cir. 2000); Harrell v. Bowen, 862 F.2d 471, 480 (5th Cir. 1988).

     Qualls has failed to demonstrate that the ALJ applied the

wrong legal standard or that substantial evidence did not support

the ALJ’s findings.     See Ripley v. Chater, 67 F.3d 552, 555 (5th

Cir. 1995).   Accordingly, the district court’s judgment is

AFFIRMED.